I dissent because I disagree with my colleagues' holding that the evidence against appellant was insufficient to convict him of burglary under R.C. 2911.12 (A)(2). The majority holds in part that the officer had no probable cause to arrest appellant; that appellant could therefore not commit the crime of resisting arrest, an element of which is a lawful arrest; and that appellant consequently did not enter the occupied structure with intent to commit a crime.
A well-established principle of appellate review is that a reviewing court will not reverse the decision of the lower court when that court reached the correct result even though the reasons articulated to support the decision were erroneous.2
This court should uphold the decision of the trial court if the judgment is supported for any lawful reason. I would hold that appellant committed the crime of obstructing official business, R.C. 2921.31, and therefore could be convicted of burglary under R.C. 2911.12 (A)(2), since he forced his way into an apartment to prevent the officer from performing a Terry 3 detention.
In this case, the majority concedes that the officer was acting lawfully when he initiated the brief detention associated with aTerry stop. The majority goes on to state that fleeing a Terry
stop does not constitute resisting arrest. Even if that statement is true, it does not follow that fleeing a Terry stop is lawful. On *Page 434 
the contrary, such conduct clearly violates the dictates of R.C.2921.31, obstructing official business, a second-degree misdemeanor:
"No person, without privilege to do so and with purpose to prevent, obstruct, or delay the performance by a public official of any authorized act within his official capacity, shall do any act which hampers or impedes a public official in the performance of his lawful duties."
By fleeing from an officer attempting to conduct a lawful Terry
detention, appellant hampered the officer in the performance of his official duties. Appellant then entered a building and forced his way into an apartment to further "prevent, obstruct, or delay" the officer from conducting a permissible detention. The evidence demonstrated that appellant forced his way into the apartment for the purpose of committing a violation of R.C.2921.31, thereby committing burglary under R.C. 2911.12 (A)(2).
Appellant's conviction for burglary was proper, although for reasons other than those articulated by the court below. Because the trial court reached the right result, I would affirm the judgment below.
2 State v. Allen (1996), 77 Ohio St.3d 172, 173,672 N.E.2d 638, 639; State v. Rudge (1993), 89 Ohio App.3d 429, 437,624 N.E.2d 1069, 1074; Agricultural Ins. Co. v. Constantine (1944),144 Ohio St. 275, 284, 29 O.O. 426, 430, 58 N.E.2d 658, 663;Joyce v. Gerl. Motors Corp. (1990), 49 Ohio St.3d 93, 96,551 N.E.2d 172, 174.
3 Terry v. Ohio (1968), 392 U.S. 1, 88 S. Ct. 1868,20 L.Ed.2d 889.